DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is responsive to the amendment filed 02/22/2022. As directed by the amendment, claims 1-4, 7, 11-14, and 17-18 have been amended and claims 8-10, and 19-20 have been cancelled. Thus, claims 1-7 and 11-18 are presently pending. 
Claim Objections
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application in claims 4 and 14. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 14 contains the trademark/trade name Bleutooth ® .  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the protocol associated with the trademark, the protocol associated with the trademark renders the claim indefinite since the word “Bluetooth” identifies the source of the protocol, as such, the source of the protocol does not clearly define the scope of the claim, thus rendering the claims indefinite, i.e., how does the source of the protocol (i.e., Bluetooth®) limits the scope of the claim?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 11-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DER GHAZARIAN et al., US 20020084130 A2 hereinafter “DER GHAZARIAN”, in view of HELLER et al.,  WO 99/56613 hereinafter "HELLER"  in view of SADLER et al., US 2003/0201290 A1 hereinafter "SADLER" and in view of SOHEGE et al., US 6075444 hereinafter "SOHEGE”. 
Regarding claims 1 and 11, DER GHAZARIAN discloses a data communication system (Fig. 3 is interpreted as a data communication system since data is exchanged at least between RF transmitter “27”, mobile phone transceiver “90” and Vehicle RF transceiver “37/32” and various arrows pointing to and/or form of various elements in Fig. 3 and [0002] a mobile phone to communicate with a vehicle mount GSM phone unit or send commands to vehicle ignition interlock CPU) comprising: a client unit ([0002] mobile phone, [0005] “portable video phone” “mobile video phone”) comprising a wireless communication module ([0002] mobile phone transceiver “90”) and an analyte sensor (Breathalyzer 48 [0025]  and medical instrument connected to mobile phone that is capable of measuring person’s blood analyses, cholesterol blood sugar etc. [0005]); and a vehicle (a vehicle is implicitly disclosed ([0002] various components in Fig. 3 are associated with a vehicle and/or [0002] “vehicle ignition interlock CPU”, “to identify the operator and it’s presence within a particular vehicle”)  comprising a computer system ([0002] “vehicle breathalyzer control CPU” Fig. 3 CPU 36 and/or breathalyzer 48 installed in a vehicle – [0024], note: since the control CPU 36 is a component of a vehicle, the vehicle can be described as being in data communication with the client unit [claim 11]) configured to communicate with the client unit, and wherein the vehicle is configured to provide an alarm when the analyte data is outside of one or more acceptable analyte level ranges ([0005] “if the driver fails to comply or alcohol is detected in the operators breath during given password speech said vehicle emergency lights starts flashing, and vehicles horn honks”).
While DER GHAZARIAN discloses in [0005] that  “the mobile phone or videophone used in the invention could be connected to medical instruments which are capable of measuring person’s blood pressure, heart rate (EKG) Blood analyses, cholesterol, Blood sugar Etc. and sent said information data to a monitoring station via RF link”, such a medical device is necessarily configured to generate signals associated with an analyte level in the bodily fluid and the client unit/mobile phone that sends the information to a monitoring stations is configured to generate corresponding analyte data based on the signals,  DER GHAZARIAN does not explicitly disclose wherein the analyte sensor is configured to be placed in contact with a bodily fluid, wherein the bodily fluid comprises blood or interstitial fluid.
Attention is directed to HELLER, Fig. 1 discloses an analyte monitoring system comprising a sensor (analyte sensor) and variety of components such as a transmitter, an analyzer, a data storage unit, a pager, telephone interface, computer interface, an alarm or alarm system (page 3, paragraph from line 17 i.e., the sensor is configured to interface with a telephone or computer), the analyte sensor is configured to be placed in contact with a bodily fluid, wherein the bodily fluid comprises blood or interstitial fluid  (page 10, paragraph from line 5) to determine analyte level in the bodily fluid and generate corresponding analyte data for the determined analyte level (Fig. 18A/B page 47 from line 29 to page 48 line 8, processing circuitry 109 evaluate signals from sensor 42 and convey resulting data which includes analyte level), an analyzer 152 that determines if level of analyte exceeds or meets a threshold (page 65, paragraph beginning at line 12) based on threshold values for glucose levels for hypoglycemia and impending hypoglycemia (paragraph bridging page 58-59 to first paragraph in page 59), to alert the patient to a hypoglycemic or hyperglycemic glucose level (page 9, lines 5-10) and to suggest an action in the event of hyperglycemic or hypoglycemic conditions (paragraph bridging page 65-66).. Accordingly, HELLER discloses a known analyte sensor/medical instrument analyte sensor that is configured to be placed in contact with a bodily fluid comprising blood or interstitial fluid, and generates signals associated with the analyte that correspond to a blood sugar level of the person evaluate the signals and provide alerts in the event of hypoglycemic or hyperglycemic conditions. 
Attention is further directed to SADLER [0062-0063] discloses including a glucose-Ok-to-drive check at start and during journey in a vehicle to check wellness/Driver condition of a driver or user in addition to Alcohol-Ok-to check. Accordingly, SADLER teaches in the same filed of endeavor or problem solving area of operation of a vehicle that it was known in the prior art to provide an Ok-to-drive check based on monitored bodily fluid glucose level and Alcohol, to enable or disable operation of a vehicle.
Attention is further directed to SOHEGE, wherein an automobile computing device (evaluation unit 9 see Fig. 1) that stores one or more acceptable analyte level ranges (limit levels stored in memory 14 [col. 3: 47]), and wherein one or more functions of the automobile is configured to be enabled when the determined analyte level is within the one or more acceptable analyte level ranges ([col. 3: 45-54] enabling signal . . . provided that . . . measured alcohol concertation measurement values lie below the limit values). Accordingly, SOHEGE teaches in the same filed of endeavor or problem solving area of operation of a vehicle,  that it was known in the prior art, to store one or more acceptable analyte level ranges in a vehicle computing device, to be used during determination to enable or disable operation of the vehicle . 
In view of the teaching of DER GHAZARIAN that the client unit is connected to medical instruments which are capable of measuring person’s blood pressure and the teaching of HELLER regarding an analyte sensor/medical instrument configured to be placed in contact with a bodily fluid comprising blood or interstitial fluid, a person of ordinary skill in the art at the time of filing the claimed invention would have modified DER GHAZARIAN  to include the analyte sensor of HELLER that is in contact to a bodily fluid comprising blood or interstitial fluid, for the added benefit of monitoring a vehicle operator’s glucose level, to determine whether to provide an OK-to-drive signal based on both alcohol and glucose level. The suggestion or motivation for this modification is to be found in DER GHAZARIAN that teaches medical instruments in addition to the breathalyzer and teachings of SADLER [0062-0063] wherein it was known in the prior art to provide both Alcohol and glucose Ok-to-drive signal, to allow or prevent operation of the vehicle. In modified DER GHAZARIAN, if the patient fails the Ok-to-drive test best on monitored bodily fluid glucose level, similar to the breathalyzer test of Alcohol, an alarm would be issued to alert the vehicle operator of unsafe bodily fluid glucose levels. Moreover, in view of the teaching of SOHEGE to store one or more acceptable analyte level ranges in a vehicle computing device, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the communication system of DER GHAZARIAN to store acceptable levels of glucose in the vehicle computing device with reasonable expectation of success that the data communication system would perform an Ok-to-drive check,  as an art recognized technique of storing analyte levels to perform an Ok-to-drive check. 
Regarding claims 2 and 12, modified DER GHAZARIAN discloses the invention of claim 1 and 11 as discussed above, as modified by HELLER, the analyte sensor is a glucose sensor. 
Regarding claims 3 and 13, modified DER GHAZARIAN discloses the invention of claim 1 and 11 as discussed above, in view of Fig. 3 of DER GHAZARIAN, the computer system (i.e., vehicle computer) communicates wirelessly with the client unit.
Regarding claims 6 and 16, modified DER GHAZARIAN discloses the invention of claim 1  and 11 as discussed above, the client unit is a mobile telephone.
Regarding claims 7, 17 and 18, modified DER GHAZARIAN discloses the invention of claim 1 as discussed above but for the computer system is configured to automatically receive the analyte data when the client unit is located in the vehicle. However, SOHEGE discloses an automobile computing device that is configured to automatically receive analyte data when the client unit is located in the automobile ([col. 3: 15-22] data is transmitted between client unit “1” automobile computing unit “9” when transmission path “7” is limited, i.e., the user is in the vehicle such that contact loop “6” is in close proximity to contact loop “11” in the motor vehicle for data transmission, the data is received by a vehicle receiver (transmitter receiver unit 10) . It would have been obvious to one having ordinary skill in the art at the time of the invention to have further modified the computer system of DER GHAZARIAN to receive analyte data when the client unit is in the vehicle, via the vehicle transceiver/receiver unit, because such a modification would prevent another client unit not located in the vehicle from transmitting similar data to the computer system and only ensure that the client unit that is in close proximity or within the vehicle transmits data to be checked of Ok-to-drive analysis. 
Claims 4, 5, 14 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DER GHAZARIAN  in view of HELLER, SADLER and SOHEGE as applied to claim 1 above, and further in view of DRINAN et al., US 20030004403 A1 hereinafter "DRINAN"
Regarding claims 4, 5, 14 and 15, modified DER GHAZARIAN  discloses the invention of claim 1 as discussed above but does not disclose wherein the wireless communication is based on Bluetooth® protocol [claim 4 and 14] or the client unit is configured to encrypt the analyte data [claim 5 and 15]. However, Drinan discloses a client unit (Fig. 1, “10” ) comprising a wireless communication module (“17” – Fig. 2) wherein wireless communication is based on Bluetooth®  protocols ([0120] – [claim 4 and 14] i.e., a known protocol for wireless communication between a client unit and a sensor) and an analyte sensor (“11”) and an encryption/data identification module “16” – Fig. 2  configured to encrypt analyte data from the sensors [0055] – [claim 5 and 15], to ensure the data is  secured and transmitted to authorized communication devices. In view of the teachings of DRINAN that wireless communication based on Bluetooth® protocol and encryption of data were known techniques in the prior art, it would have been obvious to one having ordinary skill in the art at the time of the invention to implemented a Bluetooth® protocol in wireless communication and to include an encryption/data identification unit as taught by DRINAN, so as to secure the analyte data and ensure that the data is transmitted to only authorized communication devices that would prevent, another user’s client unit to transmit analyte data to cheat the system in modified DER GHAZARIAN. 
Response to Arguments
The prior Office action objection(s) or rejection(s)not retaliated in the current Office action have been withdrawn. 
Applicant’s argument directed to claims 4 and 14 (see page -9-) of the response have been fully considered and are nor persuasive, the term Bluetooth protocol refers to a protocol associated with a known trademark Bluetooth®, the protocol being claimed is one associated with a trademark that does not identify the protocol, rather a source of the protocol, as such, Applicant’s arguments are not persuasive, the rejections of claims 4 and 14 are hereby maintained.   
Applicant’s arguments with respect to claim(s) 1-7 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument i.e., none of Applicant’s arguments are directed towards the  newly cited DER GHAZARIAN as modified by HELLER, SADLER, SOHEGE, and DRINAN.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793